EXHIBIT 10.1


INCREASE AGREEMENT
This Increase Agreement (this “Agreement”) is made as of November 22, 2016, by
and among GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP II, L.P., a
Delaware limited partnership (the “Borrower”), KEYBANK, NATIONAL ASSOCIATION, as
a Lender (“KeyBank”), BANK OF AMERICA, N.A., as a Lender (“Bank of America”),
SUNTRUST BANK, as a Lender (“SunTrust”), CAPITAL ONE, NATIONAL ASSOCIATION, as a
Lender (“Capital One”), JPMORGAN CHASE BANK, N.A., as a Lender (“JPMorgan”),
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender (“Wells”) and KEYBANK,
NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative Agent”).


W I T N E S S E T H:


WHEREAS, the Borrower, the Administrative Agent and the Lenders have entered
into that certain Credit Agreement dated as of December 12, 2014, as amended by
that certain First Amendment to Credit Agreement dated as of May 27, 2015, with
respect to certain financial accommodations to be provided by the Administrative
Agent and the Lenders to the Borrower (as amended, the “Credit Agreement”;
unless otherwise defined herein, capitalized terms utilized herein which are
defined in the Credit Agreement shall have the same meaning herein);


WHEREAS, the Borrower has requested that the aggregate amount of the Commitments
evidenced by the Credit Agreement be increased to $550,000,000.00 pursuant to an
exercise of its accordion rights as provided in Section 2.08(d) of the Credit
Agreement, and (a) each of KeyBank, Bank of America, Capital One, SunTrust and
Wells has agreed to increase its Commitment as provided herein and (b) U.S. Bank
National Association has agreed to become a Lender pursuant to a certain Joinder
Agreement executed simultaneously herewith.


WHEREAS, in connection with the increase of the aggregate Commitments evidenced
by the Credit Agreement, JPMorgan is terminating and reducing to zero ($0.00)
the amount of its Commitment.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is agreed by and among the Borrower, the
Administrative Agent, KeyBank, JPMorgan, Bank of America, Capital One, SunTrust
and Wells, as follows:


1.Effective upon the date hereof, the Total Commitment of the Lenders under the
Credit Agreement is hereby increased to Five Hundred Fifty Million Dollars
($550,000,000.00). In connection therewith, (a) KeyBank, in its capacity as a
Lender, hereby increases its Commitment to $85,000,000.00, (b) Bank of America,
in its capacity as Lender, hereby increases its Commitment to $85,000,000.00,
(c) Capital One, in its capacity as Lender, hereby increases its Commitment to
$85,000,000.00, (d) SunTrust, in its capacity as Lender, hereby increases its
Commitment to $85,000,000.00, and (e) Wells, in its capacity as Lender, hereby
increases its Commitment to $85,000,000.00.


2.Schedule 2.01 of the Credit Agreement is hereby deleted in its entirety and
shall be replaced by Schedule 2.01 annexed hereto.


3.Effective upon the date hereof, and as evidenced by JPMorgan’s signature
hereto, the Commitment of JPMorgan is hereby terminated and reduced to $0.00.
Effective as of the date hereof, JPMorgan shall no longer be deemed to be a
party to the Credit Agreement or a Lender, Syndication Agent, Joint Bookrunner
or Joint Lead Arranger for any purposes under the Credit Agreement or the other
Loan Documents, and shall not have any of the rights or obligations of a Lender,
Syndication Agent, Joint Bookrunner or Joint Lead Arranger thereunder.


4.Effective upon the date hereof, Bank of America, SunTrust, Capital One and
Wells are hereby designated as Co-Syndication Agents under the Credit Agreement.
Effective upon of the date hereof, KeyBanc Capital Markets, Merrill Lynch,
Pierce, Fenner and Smith Incorporated, SunTrust Robinson Humphrey, Inc., Capital
One, and Wells Fargo Securities, LLC are hereby designated as Joint Lead
Arrangers and Joint Bookrunners under the Credit Agreement.


5.The provision of Section 2.08(d) of the Credit Agreement requiring that the
amount of any increase in the Total Commitments be in increments of not less
than Fifty Million Dollars ($50,000,000) in excess of One Hundred Million
Dollars ($100,000,000) is hereby waived solely in connection with the increase
of the Total Commitments set forth in this Agreement.


1

--------------------------------------------------------------------------------




6.The parties hereto acknowledge and agree that all of the terms and conditions
of the Loan Documents shall remain in full force and effect, except as expressly
provided in this Agreement or in any other document executed in connection with
this Agreement.


7.Borrower hereby ratifies, confirms and reaffirms all of the terms and
conditions of the Loan Documents, and that the obligations of Borrower under the
Loan Documents, as amended as provided for herein, are evidenced by the Loan
Documents.


8.Borrower acknowledges, confirms and agrees that to Borrower’s actual
knowledge, Borrower does not have any offsets, defenses, claims or counterclaims
against Administrative Agent and/or the Lenders with respect to any of
Borrower's liabilities and obligations to Administrative Agent and the Lenders.


9.The execution of this Agreement and acceptance of any documents related hereto
shall not be deemed to be a waiver of any breach, Default or Event of Default
under the Loan Documents, whether or not known to Administrative Agent or the
Lenders and whether or not existing on the date of this Agreement.


10.This Agreement, and all other documents, instruments and agreements relating
thereto, as same may be amended hereby, constitute the legal, valid and binding
obligations of Borrower, enforceable in accordance with their respective terms,
except as such may be limited by the application of bankruptcy, moratorium,
reorganization and other laws affecting the rights of creditors generally or by
general equitable principles.


11.Borrower warrants and represents that Borrower has consulted with independent
legal counsel of Borrower's selection in connection with this Agreement and is
not relying on any representations or warranties of Administrative Agent and/or
Lenders or its counsel in entering into this Agreement.


12.
This Agreement shall constitute a Loan Document.



13.Any determination that any provision of this Agreement or any application
hereof is invalid, illegal or unenforceable in any respect and in any instance
shall not affect the validity, legality, or enforceability of such provision in
any other instance, or the validity, legality or enforceability of any other
provisions of this Agreement.


14.This Agreement shall be binding upon Borrower, Administrative Agent, KeyBank,
JPMorgan, Bank of America, Capital One, SunTrust and Wells and their respective
successors and assigns and shall inure to the benefit of Borrower,
Administrative Agent, KeyBank, JPMorgan, Bank of America, Capital One, SunTrust
and Wells and their respective successors and assigns.


15.This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York applicable to contracts made and performed in such
State (without regard to principles of conflict laws) and any applicable law of
the United States of America.


16.This Agreement may be executed in multiple counterparts, each of which shall
be deemed an original. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or other electronic imaging transmission (e.g. pdf
by email) shall be effective as delivery of a manually executed counterpart of
this Agreement. Said counterparts shall constitute but one and the same
instrument and shall be binding upon each of the undersigned individually as
fully and completely as if all had signed but one instrument and shall be
unaffected by the failure of any of the undersigned to execute any or all of
said counterparts.


[REMAINDER OF PAGE INTENTIONALLY BLANK]






2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Increase Agreement to be
executed by their authorized officers as of the day and year first above
written.
BORROWER:
 
GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP II, L.P., a Delaware
limited partnership
 
By:
GRIFFIN CAPITAL ESSENTIAL ASSET REIT II, INC., a Maryland corporation, its
General Partner
 
 
 
 
 
 
By:
/s/ Javier F. Bitar
 
 
Name:
Javier F. Bitar
 
 
Title:
Chief Financial Officer and Treasurer



Signature Page to Increase Agreement

--------------------------------------------------------------------------------




KEYBANK, NATIONAL ASSOCIATION, as Administrative Agent and Lender
 
 
 
By:
/s/ Christopher T. Neil
 
 
Name:
Christopher T. Neil
 
 
Title:
Vice President











Signature Page to Increase Agreement

--------------------------------------------------------------------------------






CAPITAL ONE, NATIONAL ASSOCIATION
 
 
 
By:
/s/ Ashish Tandon
 
 
Name:
Ashish Tandon
 
 
Title:
Vice President





Signature Page to Increase Agreement

--------------------------------------------------------------------------------




SUNTRUST BANK
 
 
 
By:
/s/ Ryan Almond
 
 
Name:
Ryan Almond
 
 
Title:
Group Vice President









Signature Page to Increase Agreement

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.
 
 
 
By:
/s/ Dennis Kwan
 
 
Name:
Dennis Kwan
 
 
Title:
Vice President





Signature Page to Increase Agreement

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.
 
 
 
By:
/s/ Mindy R. Ginsburg
 
 
Name:
Mindy R. Ginsburg
 
 
Title:
Authorized Officer



Signature Page to Increase Agreement

--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
 
By:
/s/ Ricky Nahal
 
 
Name:
Ricky Nahal
 
 
Title:
Vice President















Signature Page to Increase Agreement

--------------------------------------------------------------------------------




Schedule  2.01


Name
Revolving Commitment
Revolving Loan Applicable Percentage/Term Loan Applicable Percentage/Applicable
Percentage


KeyBank, National Association
$
85,000,000.00


15.4545454546
%
Capital One, National Association
$
85,000,000.00


15.4545454546
%
Bank of America, N.A.
$
85,000,000.00


15.4545454546
%
SunTrust Bank
$
85,000,000.00


15.4545454546
%
Wells Fargo Bank, National Association
$
85,000,000.00


15.4545454546
%
Fifth Third Bank
$
50,000,000.00


9.0909090909
%
U.S. Bank National Association
$
50,000,000.00


9.0909090909
%
Associated Bank
$
25,000,000.00


4.5454545455
%
 
 
 
TOTAL
$
550,000,000.00


100.0000000000
%





Schedule 2.01

--------------------------------------------------------------------------------






GUARANTOR CONFIRMATION


Each of the undersigned hereby acknowledges and consents to the foregoing
Increase Agreement and acknowledges and agrees that it remains obligated for all
obligations and liabilities of the Borrower to the Administrative Agent and the
Lenders under the Credit Agreement as provided for under the respective Guaranty
provided by the undersigned dated December 12, 2014, including, without
limitation, repayment of the principal sum of Five Hundred Fifty Million and
00/100 Dollars ($550,000,000.00) (subject to increase to an aggregate principal
sum of up to One Billion Two Hundred Fifty Million and 00/ 100 Dollars
($1,250,000,000.00) in accordance with Section 2.08 of the Credit Agreement) or
so much thereof as may be due and owing under any Note or any of the other Loan
Documents, together with interest and any other sums payable under any Note or
any of the other Loan Documents.




GRIFFIN CAPITAL ESSENTIAL ASSET REIT II, INC., a Maryland corporation
 
 
 
By:
/s/ Javier F. Bitar
 
 
 
Javier F. Bitar
 
 
 
Chief Financial Officer and Treasurer



GRIFFIN (HAMPTON 300) ESSENTIAL ASSET REIT II, LLC
GRIFFIN (HAMPTON 500) ESSENTIAL ASSET REIT II, LLC
GRIFFIN (PARSIPPANY 14) ESSENTIAL ASSET REIT II, LLC
GRIFFIN (GROVEPORT) ESSENTIAL ASSET REIT II, LLC
GRIFFIN (ANDOVER) ESSENTIAL ASSET REIT II, LLC
GRIFFIN (WEST JEFFERSON) ESSENTIAL ASSET REIT II, LLC
GRIFFIN (TUCSON) ESSENTIAL ASSET REIT II, LLC
GRIFFIN (SIMI VALLEY AMERICAN) ESSENTIAL ASSET REIT II, LLC
GRIFFIN (SIMI VALLEY TAPO) ESSENTIAL ASSET REIT II, LLC
GRIFFIN (AUBURN HILLS) ESSENTIAL ASSET REIT II, LLC
GRIFFIN (DURHAM) ESSENTIAL ASSET REIT II, LLC


By:
GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP II, L.P., a Delaware
limited partnership
 
By:
GRIFFIN CAPITAL ESSENTIAL ASSET REIT II, INC., a Maryland corporation, its
General Partner
 
 
 
By:
/s/ Javier F. Bitar
 
 
 
Name:
Javier F. Bitar
 
 
 
Title:
Chief Financial Officer and Treasurer



GRIFFIN (SAN JOSE) ESSENTIAL ASSET REIT II,LLC
GRIFFIN (HILLSBORO) ESSENTIAL ASSET REIT II,LLC
GRIFFIN (LINCOLNSHIRE) ESSENTIAL ASSET REIT II,LLC
GRIFFIN (NORTH CHARLESTON) ESSENTIAL ASSET REIT II, LLC
GRIFFIN (LAS VEGAS BUFFALO) ESSENTIAL ASSET REIT II,LLC


By:
GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP II, L.P., a Delaware
limited partnership
 
By:
GRIFFIN CAPITAL ESSENTIAL ASSET REIT II, INC., a Maryland corporation, its
General Partner
 
 
 
By:
/s/ Javier F. Bitar
 
 
 
Name:
Javier F. Bitar
 
 
 
Title:
Chief Financial Officer and Treasurer



Guarantor Confirmation